—Judgment unanimously affirmed. Memorandum: We have reviewed the issues raised by defendant on appeal and we determine that none requires reversal. Whether defendant established his affirmative defense of extreme emotional disturbance was properly a ques*1009tion of fact for resolution by the jury. There are no facts in the record to support defendant’s contention that the court conducted a second Sandoval hearing in chambers in the absence of defendant. Defendant was not deprived of effective assistance of counsel and his sentence is not harsh and excessive. Finally, we determine that the court did not err in failing to give the charge mandated by CPL 60.55 (2) in connection with the defense of extreme emotional disturbance. CPL 60.55 (2) refers to the "affirmative defense of lack of criminal responsibility, by reason of mental disease or defect” and it has no application to the affirmative defense of extreme emotional disturbance. Moreover, if the failure to give the charge was error, it was harmless. There was overwhelming proof of defendant’s guilt and there was no probability that, if the charge had been given, the verdict would have been different. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Murder, 2nd Degree.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.